142 Mich. App. 94 (1985)
368 N.W.2d 903
PEOPLE
v.
HEINTZELMAN
Docket No. 75814.
Michigan Court of Appeals.
Decided April 16, 1985.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, David H. Sawyer, Prosecuting Attorney, and Timothy K. McMorrow, Chief Appellate Attorney, for the people.
George S. Buth, for defendant on appeal.
Before: ALLEN, P.J., and R.B. BURNS and D.E. HOLBROOK, JR., JJ.
PER CURIAM.
Is reversal of a guilty plea required where the trial court expressly advises the defendant *95 that he has the right to have the prosecutor prove beyond a reasonable doubt that defendant is guilty but fails to inform the defendant of the GCR 1963, 785.7(1)(g)(iii) right to be presumed innocent? We answer this question in the affirmative and reverse.
The prosecution contends that the right to be presumed innocent is not a Jaworski-type right mandating reversal as a matter of constitutional law. People v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972). This being so, the prosecution concludes that reversal of a voluntary plea-based conviction merely because the specific words "presumption of innocence" are not used exalts form over substance contrary to the spirit of Guilty Plea Cases, infra. People v Hall, 418 Mich. 189, 195; 341 NW2d 436 (1983). We disagree.
In People v Lawrence, 413 Mich. 866 (1982), the Supreme Court issued a peremptory order of reversal because defendant was not advised of the presumption of innocence. Our Court reached a similar conclusion in People v Mitchell, 125 Mich. App. 475, 477; 336 NW2d 31 (1983). Moreover, in Guilty Plea Cases, 395 Mich. 96, 125; 235 NW2d 132 (1975), a defendant's conviction was reversed because he was not advised of the presumption of innocence.
Reversed and remanded to the circuit court for further proceedings.